FILED
                            NOT FOR PUBLICATION
                                                                               JUN 12 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RICARDO BRAVO-BRAVO,                             Nos. 17-70245

              Petitioner,
                                                 Agency No. A075-265-535
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 10, 2020**
                              San Francisco, California

Before: THOMAS, Chief Judge, and SCHROEDER and BUMATAY, Circuit
Judges.

      Petitioner Ricardo Bravo-Bravo, a native of Mexico, petitions for review of

the Department of Homeland Security’s (DHS’s) 2016 reinstatement of his 2003

removal order under 8 U.S.C. § 1231(a)(5). Petitioner argues that the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reinstatement was improper because he did not reenter the United States illegally,

and that his underlying removal order constitutes a gross miscarriage of justice and

is thus reviewable. Neither argument is persuasive. We deny the petition.

      First, Petitioner illegally reentered the United States. Petitioner was

previously removed after being convicted of an aggravated felony. When he was

removed, Petitioner was told he was prohibited from reentering the United States at

any time without express consent from the Attorney General. Despite this

warning, Petitioner contends that he entered the United States by presenting

unexpired documentation that was inspected by a border control agent. Although

such entrance into the United States is “procedurally regular,” such conduct was

deceptive and thus renders Petitioner’s entry illegal. Tamayo-Tamayo v. Holder,

725 F.3d 950, 952 (9th Cir. 2013).

      Second, Petitioner’s initial removal order does not constitute a gross

miscarriage of justice. Petitioner argues that his underlying conviction constitutes

a gross miscarriage of justice, because his state conviction serving as the basis of

his removal was expunged by the state court, and because this court subsequently

held that a conviction under Wash. Rev. Code § 69.50.401(a)(1) is not an

aggravated felony. See United States v. Valdivia-Flores, 876 F.3d 1201 (9th Cir.

2017). Yet, even if the state court subsequently expunged Petitioner’s crime, that


                                           2
expungement does not speak to the fairness of his underlying removal proceeding.

See Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1138 (9th Cir.

2008). And, because a conviction under Wash. Rev. Code § 69.50.401(a)(1) was

an aggravated felony at the time Petitioner was convicted, no miscarriage of justice

occurred. United States v. Ibarra-Galindo, 206 F.3d 1337, 1341 (9th Cir. 2000),

overruled on other grounds as recognized by United States v. Figueroa-Ocampo,

494 F.3d 1211, 1216 (9th Cir. 2007); see also United States v. Vidal-Mendoza, 705
F.3d 1012, 1018, 1021 & n.9 (9th Cir. 2013) (declining to consider post-removal

precedent in collateral challenge to removal order).

      Petitioner’s motion to supplement the record, Dkt. 26, is DENIED.

      PETITION DENIED.




                                          3